Citation Nr: 1529906	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hand disability, other than the service-connected rheumatoid arthritis of the interphalangeal joint of the right third finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from January 1965 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In March 2014, the Board remanded the issue on appeal for further development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  In the prior March 2014 remand, the Board directed that an addendum VA opinion be sought to determine the nature and etiology of any right hand disability, other than rheumatoid arthritis and to include degenerative joint disease.  Review of the record shows that the requested opinion was obtained.  In an April 2014 VA opinion report, the examiner opined that it was less likely as not that the disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there was no evidence that the Veteran's diagnosed rheumatoid arthritis was related to, caused by, or aggravated by his active service.  The examiner then went on to detail a number of facts in the record relating to the Veteran's rheumatoid arthritis.  

The Board finds the April 2014 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner was specifically directed to address disabilities other than rheumatoid arthritis that were present in the right hand, to include any diagnosis of degenerative joint disease.  For that reason, the Board finds that the development conducted does not adequately comply with the directives of the March 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to identify the nature and etiology of any currently present right hand disability, other than rheumatoid arthritis affecting the right third finger.  

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran, to determine the nature and etiology of any right hand disability, to exclude rheumatoid arthritis affecting the right third finger.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any right hand disability, to exclude rheumatoid arthritis affecting the right third finger, had its onset in active service or within one year of separation from active service, or is otherwise related to active service.  The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

